Citation Nr: 1432520	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for left ankle strain for the period prior to December 8, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran had served on active duty from March 1988 to October 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran testified via videoconference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In a January 2013 decision, the Board denied entitlement to a compensable evaluation for left ankle strain for the period from November 1, 2005, the date service connection was established for left ankle strain, to December 8, 2011, the date that the RO assigned a 10 percent rating for left ankle strain.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans' Claims (Court).  

In August 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the January 2013 decision to the extent of the denial of a compensable rating for left ankle strain prior to December 8, 2011, and remanded that matter to the Board for action consistent with the terms of the JMR.  

In January 2013, the Board also remanded the issue of entitlement to an initial compensable rating for scars at the right anterior aspect of the proximal tibia and right medial aspect of the right ankle.  That issue is not currently before the Board.  

The Board has reviewed not only the physical claims file, but also the file for the case on the Virtual VA electronic file system, to ensure a total review of the evidence.  




FINDING OF FACT

During the period prior to December 8, 2011, the Veteran's left ankle strain resulted in pain on motion of the left ankle but did not result in more than moderate limitation of motion of the left ankle.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no higher, have been met for left ankle strain for the period prior to December 8, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5271 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This issue is back before the Board pursuant to the JMR.  At the outset the Board notes that in a recent case the Court provided the following:  

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed.  

Carter v. Shinseki, ---Vet. App. ----, No. 12-0218, 2014 WL 2050843 at *7 (May 20, 2014).

Pursuant to this guidance, the Board has focused on the terms of the JMR.  

In the JMR, the Parties agreed that the Board failed to provide an adequate statement of reasons or bases in the previous decision.  Specifically, that the Board failed to address 38 C.F.R. § 4.59 and the evidence of left ankle pain in its discussion of the Veteran's left ankle disability for the period prior to December 8, 2011.  In the instant decision, the Board determines that application of this provision results in a 10 percent rating for the period prior to December 8, 2011.  

The Veteran's left ankle sprain is currently rated under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of motion of the ankle.  The Board finds no other diagnostic code applicable to the Veteran's disability.  Where there is moderate limitation of motion of the ankle, a 10 percent rating is assigned and where there is marked limitation of motion, a 20 percent rating is assigned.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Here, the Board notes that this regulation refers to painful motion with any form of arthritis, but the Court has explained that the application of the regulation is not limited to claims involving arthritis, as follows:  

Accordingly, the Secretary's interpretation of the scope of § 4.59-that its application is not limited to arthritis claims-is not inconsistent with the regulation or otherwise plainly erroneous.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  

Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (internal citation omitted).  

The Board has reviewed the Veteran's service treatment records but finds no evidence more favorable to the issue before the Board than the evidence from after he was separated from active service.  

Before addressing the VA examination reports, which are the most probative evidence of record along with the Veteran's statements, the Board first addresses evidence of treatment by a private physician, "C.R.", M.D.

In April 2007, Dr. C.R. saw the Veteran for left heel pain.  X-rays showed bone spur formation of the plantar fascia as well as at the point of insertion of the Achilles' tendon on the posterior aspect of the calcaneous.  Also seen were small calcium deposits posterior to the talus at the subtalar joint.  Dr. C.R. opined that his symptoms were due to Achilles' tendonitis at the calcaneus insertion.  February 2008 notes from Dr. C.R. document that the Veteran had pain along the posterior tibial tendon sheath of the left ankle.  

It is noted that service connection has also been established for pes planus with heel spurs and hallux valgus of the left foot.  The evaluation for his heel spurs is not before the Board.  With regard to the issue that is before the Board, the evidence from Dr. C.R. establishes no more than what the evidence described in the following paragraphs establishes - that the Veteran has pain of his left ankle.  These records do not provide evidence that his left ankle sprain approximates the criteria for higher than a 10 percent rating for any period prior to December 8, 2011.  

The Veteran was separated from active duty on October 31, 2005.  VA afforded the Veteran an examination of his ankle in January 2006.  At that examination, the Veteran reported that he had bilateral ankle pain on a daily basis with morning stiffness.  The examiner diagnosed chronic bilateral ankle sprains.  The examiner did not specifically address examination of his ankles.  In a section for examination of his extremities, the examiner referred to bilateral pes planus, stated that there was no abnormality of the Achilles to the heel insertion, and stated that there was some tenderness on palpation.  

VA again examined the Veteran in March 2006.  As to the ankle sprains, the Veteran reported that he has daily ankle pain after standing 8 hours at work, left ankle worse than right.  Physical examination found his ankles nontender to palpation and he was able to move from heel to toe on 10 occasions without difficulty.  The examiner stated that the Veteran had dorsal flexion of his ankles to 20 degrees and planter flexion to 40 degrees and that inversion and eversion were normal.  There was no ligamentous instability and there was no effusion.  The examiner again diagnosed chronic ankle sprains.  

The examiner then addressed "DeLuca", stating that the Veteran did not have any pain, fatigue, weakness, or incoordination on repeat testing of either of his ankles and that he did not have flare-ups that interfere with his daily activities.  

During the July 2011 hearing before the undersigned, the Veteran reported ongoing pain and rolling of his ankle and foot that almost caused him to fall.  He indicated that his ankle disability was among conditions that made it difficult for him to meet his job's physical training and testing requirements.  He stated that the left ankle disability limited his endurance for standing, and sometimes became inflamed and swollen.  

VA provided another examination on December 8, 2011 and that examination has already been discussed by the Board in its January 2013 determination that a 10 percent rating was warranted beginning on the date of the examination.  Here it is noted that the examination results do not provide a basis for awarding greater than a 10 percent rating for the period prior to December 8, 2011.  

Normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and from 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.  

The Veteran lacked 5 degrees out of 45 degrees of plantar flexion in the 2006 examination; a limitation that does not rise to the level of even moderate limitation of motion. There is no evidence of record of greater loss of motion during the period prior to December 8, 2011.   However, the Veteran did report flare-ups in that he has ankle pain when he is on his feet for an extended time period.  Whether his flare-ups interfere with his daily activity is not determinative of whether a compensable rating is warranted.  Furthermore, in his March 2007 Notice of Disagreement, the Veteran reported that he was constantly plagued by pain and had developed decreased range of motion of his left ankle. 

His reports of pain during the March 2006 examination, one year later, and during the Board hearing, constitute competent evidence of a left ankle that is painful on motion.  His description of the pain is not inconsistent with pain not being found on examination in March 2006 as it is highly unlikely that he was on his feet for an extended period just prior to the examination - the conditions that he described as resulting in pain at that time.  Thus, the Board finds that application of 38 C.F.R. § 4.59 requires that a 10 percent rating be assigned for his left ankle strain.  

However, the evidence is against a finding that his left ankle strain approximated the criteria for a higher rating prior to December 8, 2011.  This is because, although he has pain as he described, the evidence shows that his range of motion is limited to only 5 degrees out of 45 degrees in dorsiflexion and not limited in plantar flexion as of March 2006 and did not result in functional loss beyond moderate limitation of motion prior to December 8, 2011.  The Board has already considered the findings in the December 2011 VA examination in awarding the 10 percent rating, in the January 2013 decision, for left ankle strain.  In the August 2013 JMR, the Parties agreed that such decision was not to be disturbed.  

The evidence of record shows that his left ankle strain did not approximate the criteria of marked limitation of motion prior to December 8, 2011.  In making this determination, the Board has considered the Veteran's reports of pain as well as his reports of rolling his ankle and having a tendency to almost fall.  The fact that he had pain, even if his pain was throughout the range of motion, which is not shown here, does not in itself warrant a rating higher than 10 percent for that period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding "that pain alone does not constitute a functional loss under VA regulations that evaluate disability based upon range-of-motion loss").  His reports of rolling his ankle are essentially contemplated by § 4.40 and § 4.45 but do not show such an extent of disability as to warrant higher than a 10 percent rating.  In this regard, the Board notes that the March 2006 examination included a finding of no ligamentous instability of his left ankle and the December 2011 examination included findings of no instability of station and no laxity of either ankle.  The preponderance of evidence is against a finding that his pain resulted in functional loss beyond moderate limitation of motion of the left ankle at any period of time prior to December 8, 2011.  In this regard, it is important for the Veteran to understand that not all evidence in this case supports the current findings let, alone a higher rating. 

Here, the Board has considered whether staged ratings are warranted for any period prior to December 8, 2011, but, based on the evidence as just analyzed, the Board concludes that staged ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran has reported pain and limitation of motion, particularly pain on standing for extended periods.  These symptoms are contemplated by the regular rating criteria.  Diagnostic Code 5271 specifically addresses limitation of motion.  Numerous other regulations, 38 C.F.R. § 4.40, 4.45, and 4.59, address pain, lack of endurance, fatigability, and other symptoms.  The Board finds nothing in his reported symptoms that falls outside of these provisions.  As to the level of his disability, the regular schedular criteria provides for greater compensation for greater limitation of motion, whether due to pain or some other cause.  For these reasons, the Board concludes that the first element of Thun is not met in this case. As such, the Board declines to remand the issue for referral for extraschedular consideration.   

For the reasons stated above, the Board concludes that the Veteran's left ankle strain approximates the criteria for a 10 percent rating for the period prior to December 8, 2011.  The appeal must therefore be granted to that extent.  The Board also concludes that the preponderance of evidence is against a finding that his left ankle strain approximated the criteria for a rating higher than 10 percent during any time prior to December 8, 2011.  The appeal must therefore be denied to the extent of a rating higher than 10 percent during that period.  There is no reasonable doubt to be resolved in this regard. See 38 U.S.C.A. § 5107(b) (West 2002); 3.102, 4.3 (2013).  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim that ultimately led to this appeal was a claim of entitlement to service connection.  In the instant case, VA provided adequate notice in letters sent to the Veteran in December 2005 and March 2006 with additional notice provided in a letter sent in June 2008.  Although the notice with regard to disability ratings and effective dates was not sent until March 2006, after the initial adjudication by the RO, the Veteran had a meaningful opportunity to participate in the processing of his claim after the notice was sent and the RO readjudicated the claim after such opportunity, for example in an August 2012 Supplemental Statement of the Case.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and post-service treatment records are associated with the claims file.  For the period that is the subject of this appeal, VA provided adequate examinations, as discussed in the Merits section of this decision.  It provided another adequate examination on December 8, 2011.  

Although the Board remanded the issue involving his left ankle strain in September 2011, the requested development was completed on December 8, 2011 and was already addressed in the part of the January 2013 Board decision that has not been vacated.  Regardless, there has been substantial compliance with the directives of that Remand to the extent that such directives could be considered applicable to the issued decided in the instant decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

A 10 percent disability rating is granted for left ankle strain, for the period prior to December 8, 2011, subject to the regulations governing monetary awards.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


